





Exhibit 10.1
FIFTH AMENDMENT dated as of November 2, 2018 (this “Agreement”) by and among
GREEN BRICK PARTNERS, INC. (the “Borrower”), the LENDERS party hereto, the NEW
LENDERS party hereto and FLAGSTAR BANK, FSB (“Flagstar”), as administrative
agent (the “Administrative Agent”), to the CREDIT AGREEMENT dated as of December
15, 2015 (as amended by the First Amendment, dated as of August 31, 2016, the
Second Amendment, dated as of December 1, 2016, the Third Amendment, dated as of
September 1, 2017 and the Fourth Amendment, dated as of December 1, 2017, as in
effect prior to the effectiveness of this Agreement, the “Credit Agreement”),
among the Borrower, the Lenders from time to time party thereto and the
Administrative Agent.
WHEREAS the Lenders have agreed to extend credit to the Borrower under the
Credit Agreement on the terms and subject to the conditions set forth therein;
capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Credit Agreement;
WHEREAS the Borrower and the Lenders party hereto desire that certain provisions
of the Credit Agreement be amended as provided herein (as so amended, the
“Amended Credit Agreement”);
WHEREAS, pursuant to Section 2.22 of the Amended Credit Agreement, the Borrower
has requested that the Termination Date be extended from December 14, 2020 to
December 14, 2021.
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:
SECTION 1. Amendment. Effective as of the Amendment Effective Date, the Credit
Agreement is hereby amended as follows:
(a)    Schedule I to the Credit Agreement shall be replaced with Schedule I
attached hereto, which reflects the Revolving Credit Commitments of all Lenders
after giving effect to the new Revolving Credit Commitments established on the
Amendment Effective Date as set forth on Schedule II hereto (such new Revolving
Credit Commitments, the “New Commitments”).
(b)     The following defined terms will be added to Section 1.01:
“Dividing Person” has the meaning assigned to it in the meaning of “Division”.
“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.
“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.
(c)    The definition of “Eurodollar Rate” is amended to add at the end of the
first sentence thereof:
“; provided that, if for any reason the foregoing rate information no longer
exists, then the Administrative Agent shall so notify the Borrower and the
applicable rate to calculate interest on the Eurodollar Rate Advances hereunder
shall thereafter be calculated in accordance with Section 2.07(a)(i), until such
time as a comparable replacement rate is determined by the Administrative Agent,
after giving due consideration to then prevailing market convention for
determining a rate of interest for syndicated loans in the United States at such
time, and approved by the Borrower.  Upon the determination by the
Administrative Agent of such replacement rate, the Administrative Agent shall so
notify the Lenders and such replacement rate shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date that notice of such replacement rate is provided to the Lenders, a written
notice from the Required Lenders stating that such Required Lenders object to
such replacement rate.”
(d)    The definition of “Sanctioned Person” shall be replaced in its entirety
as follows:
““Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions‑related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or by the United Nations Security Council, the European Union, any
European Union member state or Her Majesty’s Treasury of the United Kingdom, (b)
any Person operating, organized or resident in a Sanctioned Country or (c) any
Person owned or controlled by any such Person or Persons.”
(e)    The first sentence of Section 2.21 up to, but excluding, the first
“provided that” shall be restated as follows:
“The Borrower may, at its option, at any time or from time to time prior to the
Termination Date, increase the Revolving Credit Commitments to an aggregate
principal amount not to exceed $275,000,000 by requesting the existing Lenders
or new lenders to commit to any such increase;”
(f)    Section 4.18 shall be replaced in its entirety as follows:
“Section 4.18. Anti-Corruption Laws; Anti-Terrorism Laws and Sanctions. The
Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with laws generally,
including Anti-Corruption Laws, Anti-Terrorism Laws and applicable Sanctions,
and the Borrower, its Subsidiaries and their respective directors, officers and
employees and, to the knowledge of the Borrower, its agents, are in compliance
with Anti-Corruption Laws, Anti-Terrorism Laws and applicable Sanctions in all
material respects. None of (a) the Borrower, any Subsidiary or any of their
respective directors and officers or, to the knowledge of the Borrower, any of
their respective employees, or (b) to the knowledge of the Borrower, any agent
of the Borrower or any Subsidiary that will act in any capacity in connection
with or benefit from the credit facility established hereby, is a Sanctioned
Person. No Revolving Credit Borrowing, use of proceeds or other transaction
contemplated by this Agreement will violate Anti-Corruption Laws, Anti-Terrorism
Laws or applicable Sanctions.”
(g)     Section 6.01(c) shall be replaced in its entirety as follows:
“(c)    Minimum Net Worth Test. As of the end of each fiscal quarter, commencing
with the fiscal quarter ending September 30, 2018, fail to maintain Consolidated
Tangible Net Worth of at least (a) $320,000,000 plus (b) the sum of (i) 50% of
the cumulative Consolidated Net Income, if positive, of the Borrower and its
Subsidiaries from and after October 1, 2018, plus (ii) 50% of the net cash
proceeds from any equity offerings of the Borrower completed after October 1,
2018.”
(h)    Section 6.04(a) shall be amended as follows:
(i) by deleting “or” from the end of clause (iii), inserting “or” at the end of
clause (iv) and adding as a new clause after clause (iv), “(v) consummate a
Division as the Dividing Person”; and
(ii) by replacing the proviso in its entirety as follows: “provided, however,
that any Subsidiary or any other Person may merge into or consolidate with, may
consummate a Division as the Dividing Person or may dissolve and liquidate into
a Loan Party and any Subsidiary that is not a Loan Party may merge into or
consolidate with, may consummate a Division as the Dividing Person or may
dissolve and liquidate into another Subsidiary that is not a Loan Party, if (and
only if), (1) in the case of a merger or consolidation involving a Loan Party
other than the Borrower, the surviving Person is, or upon such merger or
consolidation becomes, a Loan Party, (2) in the case of a merger or
consolidation involving the Borrower, the Borrower is the surviving Person, (3)
if any Subsidiary that is an LLC consummates a Division as the Dividing Person,
immediately upon the consummation of the Division, the assets of the applicable
Dividing Person are held by one or more Subsidiaries at such time or, with
respect to assets not so held by one or more Subsidiaries, such Division, in the
aggregate, would otherwise result in a disposition permitted by Section
6.04(a)(i), provided that notwithstanding anything to the contrary in this
Agreement, any Subsidiary which is a Division Successor resulting from a
Division of assets of a Significant Subsidiary may not be deemed to cease to be
a Significant Subsidiary at the time of or in connection with the applicable
Division, (4) the character of the business of the Borrower and the Subsidiaries
on a consolidated basis will not be materially changed by such occurrence, and
(5) such occurrence shall not constitute or give rise to (a) an Event of Default
or (b) default (beyond all applicable grace and cure periods) in respect of any
of the covenants contained in any agreement to which the Borrower or any such
Subsidiary is a party or by which its property may be bound if such default
would have a Material Adverse Effect.”


SECTION 2.     Revolving Credit Commitments. %2. As of the Amendment Effective
Date, each Lender shall have a Revolving Credit Commitment in the amount set
forth opposite such Lender’s name on Schedule I hereto and the aggregate
principal amount of the Revolving Credit Commitments shall be $215,000,000.
%2. The New Commitments and the Revolving Credit Advances made thereunder shall
have the terms applicable to the Revolving Credit Commitments in effect on the
Amendment Effective Date and the Revolving Credit Advances and other extensions
of credit made thereunder. On the Amendment Effective Date, each Lender
providing New Commitments pursuant to this Agreement (each, a “New Lender”)
shall become a Lender under the Amended Credit Agreement having the Revolving
Credit Commitment set forth opposite its name on Schedule I attached hereto and
shall be bound by the obligations in the Amended Credit Agreement as a Lender
and entitled to the benefits of the Amended Credit Agreement, effective as of
the Amendment Effective Date.
(a)    On the Amendment Effective Date, each Lender shall fund its pro rata
share (calculated after giving effect to the New Commitments) of the Revolving
Credit Advances that are outstanding immediately prior to the Amendment
Effective Date.
(b)    The Administrative Agent hereby consents to this Agreement.
(c)    Each New Lender, by delivering its signature page to this Agreement,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or any Class of Lenders
on or prior to the Amendment Effective Date.
SECTION 3.     Consent to Extension Request. Pursuant to Section 2.22 of the
Amended Credit Agreement, each Lender so indicating on its signature page to
this Amendment (each such Lender, a “Consenting Lender”) agrees to extend the
Termination Date (the “Maturity Extension”) with respect to its Commitments
(including with respect to the New Commitments, in the case of any New Lender)
for a period of one year, to December 14, 2021. This agreement to extend the
Termination Date is subject in all respects to the terms of the Amended Credit
Agreement. For the avoidance of doubt, upon satisfaction of the applicable
conditions set forth in Section 2.22(e) and (f) of the Amended Credit Agreement,
the Maturity Extension of each Consenting Lender shall be effective on December
15, 2018.
SECTION 4.     Representations and Warranties. To induce the other parties
hereto to enter into this Agreement, the Borrower hereby represents and warrants
to the Administrative Agent and the Lenders (including the New Lenders) that:
(a)     This Agreement has been duly authorized, executed and delivered by the
Borrower and constitutes its legal, valid and binding obligation, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
(b)     On the Amendment Effective Date, and after giving effect to this
Agreement, the representations and warranties of the Borrower set forth in the
Credit Agreement are true and correct in all material respects (other than any
representation or warranty qualified by materiality or Material Adverse Effect,
which shall be true and correct in all respects), as though made on and as of
the Amendment Effective Date.
(c)     On and as of the Amendment Effective Date, no event has occurred and is
continuing that constitutes a Default or Event of Default.
(d)     After giving effect to the establishment on the Amendment Effective Date
of the New Commitments, (A) the Borrower will be in compliance with the
covenants set forth in Section 6.01(a), (b), and (c) of the Amended Credit
Agreement and (B) the compliance certificate dated as of August 8, 2018
previously delivered to the Administrative Agent by the Borrower remains true
and accurate on and as of the Amendment Effective Date.
SECTION 5.     Conditions to Effectiveness. This Agreement, the New Commitments
and, with respect to each Consenting Lender, its consent hereunder to the
Maturity Extension shall become effective on the date and at the time (the
“Amendment Effective Date”) on which each of the following conditions is first
satisfied:
(a)    The Administrative Agent shall have executed this Agreement and shall
have received from the Borrower, each New Lender, each Consenting Lender and the
Lenders constituting Required Lenders under the Credit Agreement (i) a
counterpart of this Agreement signed on behalf of such party or (ii) evidence
satisfactory to the Administrative Agent (which may include a facsimile
transmission or other electronic transmission of a signed counterpart of this
Agreement) that such party has signed a counterpart of this Agreement.
(b)    On such date and after giving effect to this Agreement, (i) no Default or
Event of Default shall have occurred and be continuing, (ii) the Borrower shall
be in compliance with the financial covenants set forth in Section 6.01(a), (b),
and (c) of the Amended Credit Agreement, (iii) each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects; provided that to the extent any such
representation or warranty is already qualified by materiality or reference to
Material Adverse Effect, such representation or warranty shall be true and
correct in all respects, and (iv) the Administrative Agent shall have received a
certificate, dated as of the Amendment Effective Date and signed by a Financial
Officer, confirming compliance with (x) clauses (i), (ii) and (iii) of this
Section 5(b) and (y) the representations and warranties contained in Section 4
above.
(c)    The Administrative Agent shall have received a favorable opinion
(addressed to the Administrative Agent and the Lenders (including the New
Lenders)) and dated the Amendment Effective Date) of (i) Mier Law PLLC, special
counsel for the Loan Parties and (ii) Morris, Manning & Martin, LLP, special
Georgia counsel to the Loan Parties, in form and substance reasonably
satisfactory to the Administrative Agent.
(d)    The Administrative Agent shall have received certified copies of
resolutions of the Board of Directors (or its equivalent) of each Loan Party
approving this Agreement, the New Commitments and the Maturity Extension,
articles of incorporation and by-laws (or the equivalent) of each Loan Party and
certificates of incumbency and good standing (or such other documents and
certificates as the Administrative Agent or its counsel may reasonably request
in lieu thereof), all in form and substance reasonably satisfactory to the
Administrative Agent.
(e)    The Lenders (including the New Lenders) shall have received, to the
extent requested, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act.
(f)    The Administrative Agent shall have received, in immediately available
funds, payment of all fees and reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrower under the Credit
Agreement or under Section 6(a) and 6(b) hereof.
The Administrative Agent shall notify the Borrower and the Lenders (including
the New Lenders) of the Amendment Effective Date, and such notice shall be
conclusive and binding. Notwithstanding the foregoing, the obligations of the
New Lenders to provide New Commitments hereunder shall not become effective
unless each of the foregoing conditions shall have been satisfied (or waived) at
or prior to 5:00 p.m., New York City time, on November 2, 2018 (and, in the
event such conditions shall not have been so satisfied or waived, the New
Commitments shall terminate at such time).
SECTION 6.     Fees and Expenses.
(a)    The Borrower agrees to pay to each New Lender an upfront fee of 0.58% of
the aggregate amount of such Lender’s New Commitments as set forth in Schedule
II, which fee shall be due and payable on the Amendment Effective Date.
(b)    The Borrower agrees to reimburse the Administrative Agent for its
reasonable out-of-pocket expenses in connection with this Agreement and the
transactions contemplated hereby, including the reasonable fees, charges and
disbursements of Cravath, Swaine & Moore LLP.
(c)    The Borrower agrees to pay to each Consenting Lender, except for Chemical
Bank, an upfront fee of 0.15% of the aggregate amount of such Consenting
Lender’s extended commitments as set forth on Schedule III hereto (except with
respect to the commitments of Chemical Bank), which fee shall be due and payable
on December 15, 2018 prior to the effectiveness of the Maturity Extension.
SECTION 7.      Acknowledgement. Execution of this Amendment by a Lender and by
the Borrower constitute the acknowledgment of the notice to such Lender and the
Borrower, respectively, of the matters contemplated by Section 2.22(b) and (c),
respectively, of the Credit Agreement.
SECTION 8.     Effect of this Agreement. Except as expressly set forth herein,
this Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Administrative
Agent or the Lenders under the Credit Agreement, the Amended Credit Agreement
and the other Loan Documents, and shall not alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement, the Amended Credit Agreement or any of the
other Loan Documents, all of which are ratified and affirmed in all respects and
shall continue in full force and effect. Nothing herein shall be deemed to
entitle the Borrower to a consent to, or a waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or the Amended Credit Agreement in
similar or different circumstances. This Agreement shall constitute a “Loan
Document” for all purposes of the Credit Agreement, the Amended Credit Agreement
and the other Loan Documents.
SECTION 9.     Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 10.     Counterparts. This Agreement may be executed by one or more of
the parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page hereof by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.
SECTION 11.     Headings. The Section headings used herein are for convenience
of reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.
SECTION 12.     Arranger. Flagstar shall act as the sole lead arranger and sole
book runner in connection with this Agreement and the transactions contemplated
hereby and, for the avoidance of doubt, shall be considered an “Arranger” for
all purposes of the Amended Credit Agreement.


[Remainder of page intentionally left blank]



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
GREEN BRICK PARTNERS, INC.
By
 
/s/ Richard A. Costello
 
Name: Richard A. Costello
 
Title: Chief Financial Officer





FLAGSTAR BANK, FSB, as Administrative Agent, a New Lender, a Consenting Lender
and a Lender


By
 
/s/ Jerry C. Schillaci
 
Name: Jerry C. Schillaci
 
Title: Vice President



CITIBANK, N.A.,
as a Consenting Lender and a Lender


By
 
/s/ Anita Philip
 
Name: Anita Philip
 
Title: Vice President





JPMORGAN CHASE BANK, N.A.,
as a Consenting Lender and a Lender


By
 
/s/ Chiara Carter
 
Name: Chiara Carter
 
Title: Executive Director







CHEMICAL BANK,
as a New Lender, a Consenting Lender and a Lender


By
 
/s/ Ronald Konstantinovsky
 
Name: Ronald Konstantinovsky
 
Title: Vice President



CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Consenting Lender and a Lender


By
 
/s/ William O’Daly
 
Name: William O’Daly
 
Title: Authorized Signatory


By
 
/s/ D. Andrew Maletta
 
Name: D. Andrew Maletta
 
Title: Authorized Signatory






REAFFIRMATION


November 2, 2018


Each of the undersigned Loan Parties (which, for the avoidance of doubt,
collectively constitute the Loan Parties to the Credit Agreement as of the date
hereof) hereby consents to this Agreement and the transactions contemplated
thereby. Each of the undersigned Loan Parties further (a) affirms and confirms
its respective guarantees, pledges, grants of security interests and other
obligations under the Amended Credit Agreement and each of the other Loan
Documents to which it is a party, in respect of, and to secure, the Obligations
and (b) agrees that, notwithstanding the effectiveness of this Agreement and the
transactions contemplated thereby, the Loan Documents to which it is a party,
and such guarantees, pledges, grants of security interests and other obligations
thereunder, shall continue to be in full force and effect in accordance with the
terms thereof. Borrower reaffirms and acknowledges its obligations to the
Administrative Agent with respect to the Loan Documents.


[Signature page follows]





GREEN BRICK PARTNERS, INC.
By
 
/s/ Richard A. Costello
 
Name: Richard A. Costello
 
Title: Chief Financial Officer





CB JENI HOMES DFW LLC
CB JENI MUSTANG PARK LLC
JBGL ATLANTA DEVELOPMENT, LLC
JBGL BUILDER FINANCE LLC
JBGL CHATEAU, LLC
JBGL EXCHANGE LLC
JBGL HAWTHORNE, LLC
JBGL KITTYHAWK, LLC
JBGL MUSTANG LLC
JBGL OWNERSHIP LLC
JOHNS CREEK 206, LLC
THE PROVIDENCE GROUP OF GEORGIA, L.L.C.
THE PROVIDENCE GROUP OF GEORGIA CUSTOM HOMES, L.L.C.
NORMANDY HOMES CYPRESS MEADOWS, LLC
TPG HOMES, L.L.C.
GRBK FRISCO, LLC
GRBK EDGEWOOD LLC


By
 
/s/ Richard A. Costello
 
Name: Richard A. Costello
 
Title: Vice President




Revolving Credit Commitments
Lenders
Revolving Credit Commitments
Flagstar Bank, FSB


$80,000,000


Citibank, N.A.
$40,000,000
JPMorgan Chase Bank, N.A.
$35,000,000
Chemical Bank
$30,000,000
Credit Suisse AG, Cayman Islands Branch


$30,000,000




Total
   
$215,000,000




New Commitments
New Lender
New Commitment
Flagstar Bank, FSB


$10,000,000


Chemical Bank
$5,000,000


Total
   
$15,000,000




Extended Commitments
Lenders
Extended Commitments
Flagstar Bank, FSB


$70,000,000


Citibank, N.A.
$40,000,000
JPMorgan Chase Bank, N.A.
$35,000,000
Credit Suisse AG, Cayman Islands Branch


$30,000,000


Chemical Bank
$25,000,000


Total
   
$200,000,000









[[NYCORP:3873650v8:10/30/2018--11:37 AM]]